FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        October 4, 2016
                          UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                                       TENTH CIRCUIT                      Clerk of Court



 FRANKLIN C. SMITH,

           Plaintiff - Appellant,

 v.                                                          No. 16-5089
                                                 (D.C. No. 4:15-CV-00573-GKF-PJC)
 STANLEY GLANZ; TRACY                                        (N.D. Okla.)
 JENNINGS; DAWN MOODY, Judge,

           Defendants - Appellees.



                                    ORDER AND JUDGMENT*


Before BRISCOE, GORSUCH and McHUGH, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Franklin Smith, an inmate at the Tulsa County (Oklahoma) jail, initiated



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
these proceedings by filing a pro se complaint pursuant to 42 U.S.C. § 1983 alleging that

the county sheriff, a judge assigned to the mental health court, and a supervisor at the jail

colluded to prevent him from participating in a mental health program operated by the

sheriff’s department. The district court, after engaging in a preliminary screening of

Smith’s complaint pursuant to 28 U.S.C. § 1915A(a), dismissed Smith’s claims against

the judge with prejudice pursuant to 28 U.S.C. § 1915A(b)(2) on the basis of absolute

judicial immunity. The district court subsequently dismissed Smith’s claims against the

remaining two defendants pursuant to Fed. R. Civ. P. 4(m) due to failure of service.

Smith now appeals. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                              I

       Smith is an inmate at the Tulsa County Jail in Tulsa, Oklahoma. On October 6,

2015, Smith, proceeding pro se and in forma pauperis, filed a complaint pursuant to 42

U.S.C. § 1983 naming three defendants: Tulsa County Sheriff Stanley Glanz, Tulsa

County Special Judge Dawn Moody, and Tracy Jennings, allegedly a supervisor at the

Tulsa County Jail. In his complaint, Smith alleged that the three named defendants twice

colluded, first in September 2014 and again in July 2015, to prevent him from

participating in a mental health program operated by the Tulsa County Sheriff’s Office.

Smith further alleged that he was a “qualified person with a disability” under the

Americans With Disabilities Act (ADA), and that defendants discriminated against him

by excluding him from participating in the mental health program.

       On December 22, 2015, the district court, acting pursuant to 28 U.S.C.

                                             -2-
§§ 1915A(a) and (b)(2), conducted a preliminary screening of Smith’s complaint and

dismissed the claims asserted against Moody with prejudice on the basis of absolute

judicial immunity. On that same date, the district court also directed the clerk of the court

to issue summonses to defendants Glanz and Jennings and to deliver them to the United

States Marshal for service on Glanz and Jennings.

       On February 26, 2016, the district court issued an order directing Smith to show

cause in writing within fourteen days why defendants Glanz and Jennings should not be

dismissed from the action due to failure of service in accordance with Fed. R. Civ. P.

4(m). In its order, the district court noted that the United States Marshal was unable to

serve Glanz because he was no longer employed by the Tulsa County Sheriff’s Office.

The district court also noted that service was not completed against Jennings because

Jennings was neither an employee of the Tulsa County Sheriff’s Office nor of a private

entity that apparently provided health services at the jail.

       On April 29, 2016, the district court issued an order dismissing Smith’s claims

against Glanz and Jennings without prejudice pursuant to Fed. R. Civ. P. 4(m). In doing

so, the district court noted that Glanz and Jennings remained unserved and that Smith had

failed to show cause for this failure.

       Final judgment was entered in the case on April 29, 2016. Smith filed a notice of

appeal on June 17, 2016.

                                              II

       Smith argues on appeal that the district court erred in dismissing his claims against

                                              -3-
defendant Moody pursuant to 28 U.S.C. § 1915A(b)(1). In particular, Smith argues that

Moody “is not allowed to be shielded by absolute immunity under the (ADA) of Title II.”

Aplt. Br. at 3.

       Section 1915A of Title 28 requires a district court to conduct an initial screening of

“a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity,” 28 U.S.C. § 1915A(a), and to

“dismiss the complaint, or any portion of the complaint, if the complaint . . . is frivolous,

malicious, . . . fails to state a claim upon which relief may be granted,” or “seeks

monetary relief from a defendant who is immune from such relief,” id. § 1915A(b)(1) and

(2). We review de novo a district court’s dismissal of a prisoner’s complaint under

§§ 1915A(b)(1) and (2). See Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009).

       To the extent Smith’s complaint asserted claims against Moody under § 1983, we

conclude that Moody was entitled to immunity for her judicial acts. See Stump v.

Sparkman, 435 U.S. 349, 355-57 (1978). “The Supreme Court of the United States has

long held that judges are generally immune from suits for money damages.” Stein v.

Disciplinary Bd. of Supreme Ct. of N.M., 520 F.3d 1183, 1195 (10th Cir. 2008). “There

are only two exceptions to this rule: (1) when the act is not taken in the judge’s judicial

capacity; and (2) when the act, though judicial in nature, is taken in the complete absence

of all jurisdiction.” Id. Having carefully examined Smith’s district court and appellate

pleadings, we see nothing to suggest that either of these exceptions applies to Moody’s

conduct.

                                             -4-
       Smith’s complaint also included references to Title II of the ADA. We have never

addressed the question of whether judicial immunity extends to claims asserted against a

state court judge under Title II of the ADA, and for good reason. That is because only

public entities, and not individual public employees, such as Moody, may be held liable

under the ADA. City and Cty. of San Francisco, Cal., 135 S. Ct. 1765, 1773 (2015)

(“Only public entities are subject to Title II.”). In other words, the issue of judicial

immunity simply never arises because no individual, including a state court judge, may be

held liable under Title II of the ADA. We therefore conclude that any claims asserted by

Smith against Moody pursuant to the ADA were subject to dismissal pursuant to 28

U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief could be granted.

       Smith also challenges on appeal the district court’s dismissal without prejudice of

his claims against Glanz and Jennings due to failure of service. We review for abuse of

discretion a district court’s decision to dismiss for failure of service. See Espinoza v.

United States, 52 F.3d 838, 840 (10th Cir. 1995).

       In dismissing the claims against Glanz and Jennings, the district court relied on

Fed. R. Civ. P. 4(m). That rule provides, in pertinent part:

       If a defendant is not served within 90 days after the complaint is filed, the
       court -- on motion or on its own after notice to the plaintiff -- must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.
       This subdivision (m) does not apply to service in a foreign country under
       Rule 4(f) or 4(j)(1) or to service of a notice under Rule 71.1(d)(3)(A).

Fed. R. Civ. P. 4(m).

                                              -5-
       According to the record, the district court in this case carefully complied with the

requirements of Rule 4(m). In particular, the district court first notified Smith of its

intention to dismiss the claims against Glanz and Jennings for failure of service and gave

Smith time to show good cause for the failure of service. After Smith failed to respond

and show good cause, the district court, as it was required to do under Rule 4(m),

dismissed the claims against Glanz and Jennings without prejudice. In sum, we see no

basis for concluding that the district court abused its discretion in taking this action.

                                              III

       The judgment of the district court is AFFIRMED.



                                                    Entered for the Court


                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              -6-